PER CURIAM.
Two applications for writ of error were filed in this case.
The application for writ of error filed in behalf of Nueces County et al is dismissed for want of jurisdiction. See City of San Antonio v. Munoz, 159 Tex. 436, 321 S.W.2d 573 (1959).
The application for writ of error filed in behalf of the Robert Driscoll and Julia Driscoll and Robert Driscoll, Jr. Foundation is refused, no reversible error.
The action of this Court on the Driscoll application is not to be interpreted as approving the Court of Civil Appeals opinion, 445 S.W.2d 1, with reference to its interpretation of “natural persons” as that term is used in Tex.Const. art. VIII § 1-d (a), Vernon’s Ann.St. This question is reserved for future consideration in a proper case.